Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/11/2022 has been entered. Claims 9, 10 are cancelled. 
Pending claims 1-5, 11, 12 are addressed below. Claims 6-8 are withdrawn

Election/Restrictions
Applicant’s election without traverse of Invention group I (claims 1-5) in the reply filed on 03/11/2022 was acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghassan (GB 2198622) in view of Baron (US 20120228400).

Re claim 1, Ghassan discloses a drinking straw (21, fig. 4), comprising: 
a body (of 21) elongated along a longitudinal axis (vertical axis), having a first width (width of the body) and ending at an insertion end (lower end) and a user end (adjacent 23); 
a flow channel (main long channel inside 21) extending though said body along said longitudinal axis, said flow channel having a main opening (opening inside along the long channel of 21) extending through said insertion end (lower end), and ending short of said user end (ending below openings 23); 
first and second lateral channels (opposing openings 23 or two adjacent openings 23) extending through said body (of 21) adjacent said user end (adjacent 23) and each in fluid communication with said flow channel (main long channel inside 21); and 
wherein said user end is rounded (see fig. 4), and said straw is formed by injection molding (page 5, lines 5-7).
Ghassan does not teach that the embodiment in fig. 4 having said user end terminates with a rounded arcuate closed end that has a second width that is smaller than the first width. However, Ghassan shows in other embodiments (figs. 2-3) having rounded arcuate closed end at 13 and 20 .
Additionally, Baron teaches a straw in the same field of endeavor having a user end 20  (fig. 7, similar to the user end portion 8 shown in fig. 1) that terminates with a rounded arcuate closed end (see fig. 7) that has a second width (portion 10 tapers and therefore having smaller width than the body width) that is smaller than the first/body width at 2/4 (fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghassan to incorporate the teachings of Baron to provide said user end terminates with a rounded arcuate closed end that has a second width that is smaller than the first width. Doing so would make the user end of the straw more comfortable for children or patients to insert the user end into his/her mouth and to apply suction. 

Re claim 2, Ghassan discloses said first and second lateral channels (23) have rounded edges (see fig. 4 shows round openings), and are free of a projection (channel are round, and therefore free of projection) extending away from said user end or a depression extending toward said user end (see fig. 4).

Re claim 3, Ghassan discloses an insert parting line (an arbitrary vertical line between two adjacent channels at 23, at portion to be inserted to user’s mouth; the current claim language does not clearly define what this line is, therefore this limitation is addressed as an arbitrary parting line between two lateral channels) between said lateral channels (two adjacent channels at 23) is offset from a main parting line (an arbitrary line on the exterior of straw 21 that is offset from the cited insert parting line) for the exterior of said body.

    PNG
    media_image1.png
    369
    495
    media_image1.png
    Greyscale

Examiner's Annotated Figure, from Ghassan
Re claim 4, Ghassan discloses said first and second lateral channels (two opposite channels at 23) extend along a common lateral axis (a common straight line can be drawn between two opposite channels at 23; see fig. 4).

Re claim 5, Ghassan discloses said first and second lateral channels have rounded edges (see channels at 23, Ghassan), and are free of a projection (channel are round, and therefore free of projection) extending away from said user end or a depression extending toward said user end (see fig. 4).

Re claim 11, Ghassan, as modified, discloses the flow channel tapers inward ward the longitudinal axis leading in to the first and second lateral channels at the user end (as modified in view of Baron, the flow channel inside the straw body would taper as shown in part of portion 10 leading to flow channels 11, see fig. 1 of Baron).

Re claim 12, Ghassan, as modified, discloses the first and second lateral channels each have a cross-sectional shape that is circular (see 23 of Ghassan-fig. 4, see also circular opening at channels 11 in fig. 1 of Baron).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752